Citation Nr: 1203296	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-43 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment by the Department of Veterans Affairs for the cost of unauthorized medical treatment provided at Orange Park Medical Center Emergency Room on May 7, 2010.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The appellant served on active duty from September 1965 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 determination of the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida,


FINDINGS OF FACT

1.  The Veteran presented to the Orange Park Medical Center Emergency Room on May 7, 2010 for back pain.  

2.  The Veteran has a total disability rating based on individual unemployability due to a service-connected disability.

3.  A prudent lay person would have reasonably expected that delay in seeking immediate medical attention on May 7, 2010 would have been hazardous to life or health.

4.  Given the emergent nature of the Veteran's condition on May 7, 2010, a VA facility was not feasibly available.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement for the cost of unauthorized medical treatment provided at Orange Park Medical Center Emergency Room on May 7, 2010 have been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2002); 38 C.F.R. § 17.120 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

LEGAL CRITERIA

Generally, the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2011).  Here, the Veteran's treatment at the non-VA facility was not authorized in advance as there is no indication that VA authorization was obtained prior to this particular admission, or within 72 hours thereafter, for the medical services provided to the Veteran for which he is now seeking payment or reimbursement. 

Congress has authorized the reimbursement or payment for unauthorized emergency medical treatment of Veterans, under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  38 U.S.C.A. § 1728 applies to Veterans who have been granted service connection for at least one disability at the time they sought treatment or who were participants in a vocational rehabilitation program. 

In this case, service connection is in effect for posttraumatic stress disorder (PTSD), rated as 70 percent disabling.  The Veteran has been granted individual employability because of his service connected PTSD.  As such, 38 U.S.C.A. § 1728 is applicable in this case, and no further discussion of payment under 38 U.S.C.A. § 1725 is necessary.

Under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where: 

(a) For Veterans with service connected disabilities. Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); (4) For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Ch . 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency. Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The regulations do not require that a Veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b) ; see also, Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of the amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.  The amendments include, but are not limited to, making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.

ANALYSIS

The Veteran has appealed the denial of payment or reimbursement by the VA for unauthorized medical treatment provided at Orange Park Medical Center Emergency Room on May 7, 2010.  

Here, the evidence shows that the Veteran was transported by ambulance to the Orange Park Medical Center on May 7, 2010.  He related having back spasms to the fire and rescue squad.  He reported that he hurt so bad that he laid down on the floor and could not move or get up.  He did not fall to the ground but just laid down due to the pain.  Per the Veteran, he had taken his pain and muscle relaxing medication but it did not help.  When the fire and rescue squad arrived they found the Veteran lying on the floor near the front door.  Possible back pain was assessed by the fire and rescue squad.  The Veteran was rolled, placed on a backboard and put on a stretcher.  He was then loaded into the ambulance.  

The emergency room report stated that the chief complaint was back pain.  The onset was that day and still present.  He reported an abrupt onset that was constant.  It was described as severe and sharp without radiation.  The Veteran had a fall a week ago but the pain had been improving until that day.  He appeared to be in pain.  Examination revealed no acute findings.  There was chronic pars defect at L5 on the right and disc osteophyte complex broad based disc bulging L5 S1 with flattening anterior thecal sac.  L4-L5 demonstrated mild disc osteophyte complex with flattening of the thecal sac.  There were also scattered degenerative changes throughout the lumbar spine.  

In August 2010, the Veteran stated that a week before the incident he was inpatient at the VA hospital.  He fell and injured his back.  Upon his release, he was prescribed medication which did not provide relief he said.  On May 7, 2010, he expressed that the pain had became so intense that he lowered himself onto the floor and laid flat on his back in an attempt to alleviate the pain.  It made the pain worse and his wife called 911.  Per the Veteran, at the time of the incident he lived at least an hour and a half away from the closest VA hospital.

Based on the evidence presented, the Board finds in favor of the claim.  In this regard, it is established that the Veteran is in receipt of individual employability benefits.  As such, it is undisputed that he currently has a total disability, permanent in nature, resulting from a service-connected disability.

We also find that the evidence of record demonstrates that the Veteran sought treatment for a medical emergency of such nature that delay would have been hazardous to life or health.  As indicated above, the Veteran was taken by ambulance to the emergency room.  When the fire and rescue squad arrived, the Veteran was unable to move without assistance of medical personnel and appeared in pain.  The Board finds that based upon the Veteran's assertions and the ambulance report, the emergent nature of the Veteran's condition seemed evident.
Accordingly, the record demonstrates that on May 7, 2010 the Veteran sought treatment for a condition which he reasonably believed posed an imminent risk to his life and/or health.  Therefore, Board finds that the evidence of record satisfies this requirement.

Turning to the feasible availability of VA care, the Veteran asserts that the nearest available VA hospital was about an hour and a half away.  The Board has no reason to disbelieve these uncontradicted assertions.  Given his level of pain as a "prudent layperson," the Veteran could have reasonably expected that a delay in seeking treatment would have been hazardous to his health or life.  Accordingly, given the emergent nature of the circumstances and the presumed necessity for emergency care, it is clear that a VA medical facility that was about an hour and a half away was not feasible, especially in light of his inability to move on his own.  

Based on the foregoing, the Board finds that it was reasonable and prudent for the Veteran to feel that a delay in seeking immediate medical attention would have been hazardous to his life or health.  Therefore, the Board finds that the Veteran meets the criteria for reimbursement or payment by the Department of Veterans Affairs for the cost of unauthorized medical treatment provided at Orange Park Medical Center Emergency Room on May 7, 2010.  The benefits sought on appeal are granted.


ORDER

Reimbursement or payment by the Department of Veterans Affairs for the cost of unauthorized medical treatment provided at Orange Park Medical Center Emergency Room on May 7, 2010 is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


